Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  March 25, 2011                                                                   Robert P. Young, Jr.,
                                                                                             Chief Justice

  141996(39)                                                                       Michael F. Cavanagh
                                                                                         Marilyn Kelly
                                                                                   Stephen J. Markman
                                                                                   Diane M. Hathaway
  In re PEOPLE v LARRY KING.                                                           Mary Beth Kelly
  _________________________________________                                            Brian K. Zahra,
                                                                                                  Justices


  ERIC L. VANDUSSEN,                                    SC: 141996
             Appellant.                                 COA: 294682
                                                        Shiawassee CC: 09-008600-FH

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November 3,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        MARKMAN, J. (concurring).

         I concur in the order denying leave to appeal because the Court of Appeals
  decision not to permit the videotaping of its proceedings in this case is in compliance
  with Adminstrative Order 1989-1, “Film or Electronic Media Coverage of Court
  Proceedings.” However, I write separately to express my concerns regarding this Order,
  in particular as to its impact upon the videotaping of Court of Appeals proceedings.
  Administrative Order 1989-1 provides in relevant part:

        2. Limitations.

                (a) Film or electronic media coverage shall be allowed upon request
        in all court proceedings . . . .

                (b) A judge may terminate, suspend, limit, or exclude film or
        electronic media coverage at any time upon a finding, made and articulated
        on the record in the exercise of discretion, that the fair administration of
        justice requires such action . . . . The judge has sole discretion to exclude
        coverage of certain witnesses . . . .

                                         ***
                                                                                       2

             (d) A trial judge’s decision to terminate, suspend, limit, or exclude
      film or electronic media coverage is not appealable, by right or by leave.

      3. Judicial Authority.

              Nothing in these guidelines shall be construed as altering the
      authority of the Chief Justice, the Chief Judge of the Court of Appeals, trial
      court chief judges, or trial judges to control proceedings in their
      courtrooms, and to ensure decorum and prevent distractions and to ensure
      the fair administration of justice in the pending cause.

The appellant in this case, a free-lance reporter preparing a documentary film on our
state’s new Medical Marihuana Act, was denied the opportunity to videotape what he
viewed as pertinent proceedings in the Court of Appeals. The Court of Appeals stated,

            The Court orders that the request for film and electronic media
      coverage of the oral arguments in this matter is denied.

In response to a motion for reconsideration, the Court of Appeals then stated,

             Underlying this Court’s October 14, 2010, order denying Eric
      VanDussen’s request for media access under Administrative Order 1989-1
      was our finding that the fair administration of justice is best advanced by
      the exclusion of media coverage of oral arguments in this appeal.

I have the following concerns about Adminstrative Order 1989-1:

        (1) Given that every oral argument before the Michigan Supreme Court has been
made fully accessible to the public on Michigan Government Television, what is the
justification for making Court of Appeals oral arguments accessible to the public on such
radically different terms?

       (2) Is the “fair administration of justice” a coherent standard in determining
whether the videotaping of Court of Appeals proceedings will be permitted in a particular
case? What does the “administration of justice” mean in the context of allowing or
prohibiting the videotaping of an appellate proceeding? Does this standard effectively
afford the Court of Appeals unfettered discretion as to whether videotaping will be
permitted in a particular case?

       (3) Should there be some obligation of articulation upon the Court of Appeals in
denying a request to videotape its proceedings based upon the “fair administration of
justice?”
                                                                                                               3



      (4) Should there be any appellate remedy where a request to videotape has been
denied by the Court of Appeals? If so, how can an effectively standardless decision be
reviewed for the “abuse of discretion?”

        I have requested that a new administrative file be opened by this Court concerning
the continued workability of Adminstrative Order 1989-1, as it concerns the Court of
Appeals. After nearly a quarter of a century of technological change, and changing
attitudes concerning public access to the operations of government, I believe that review
of this order is warranted at this time.

      MARILYN KELLY, J., would grant reconsideration.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 25, 2011                      _________________________________________
       d0322                                                                 Clerk